Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vaughan, J.), rendered June 12, 1995, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court’s response to the deliberating jury’s request as to what constituted an "illegal confession” was "meaningful” and adequate without the additional language the defendant sought to have charged (People v Steinberg, 79 NY2d 673, 684-685; see, People v Malloy, 55 NY2d 296, 302, cert denied 459 US 847; People v Bowen, 134 AD2d 356; see also, CPL 310.30).
The sentence was not excessive (see, People v Suitte, 90 AD2d 80). Miller, J. P., Joy, Goldstein and Florio, JJ., concur.